MEMORANDUM **
Rodriguez-Venegas’ argument challenging continued applicability of Almendarez-Torres v. United States1 to 8 U.S.C. § 1326(b)(2) is foreclosed by United States v. Rodnguez-Lara2 and subsequent authority.
Rodriguez-Venegas’ double counting argument addressed to § 2L 1.2(b) of the guidelines is foreclosed by United States v. Luna-Herrera3 and United States v. Blanco-Gallegos.4 Though the significance of the guidelines calculation has changed since then because of United States v. Booker5 and United States v. Carty,6 the double counting issue regarding the guidelines calculation under § 2L1.2 has not.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350(1998).


. 421 F.3d 932 (9th Cir.2005).


. 149 F.3d 1054 (9th Cir. 1998).


. 188 F.3d 1072 (9th Cir. 1999).


. 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).


. 520 F.3d 984 (9th Cir.2008).